Exhibit 10.4

 

LOAN SALE AGREEMENT

 

between

 

OWL ROCK CAPITAL CORPORATION

 

as Seller

 

and

 

OWL ROCK CLO I, LTD.

 

as Purchaser

 

Dated as of May 28, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.1 Definitions

1

SECTION 1.2 Other Terms

3

SECTION 1.3 Computation of Time Periods

3

SECTION 1.4 Interpretation

3

SECTION 1.5 References

4

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

4

SECTION 2.1 Conveyances

4

SECTION 2.2 Optional Substitution of Loan Assets; Optional Seller Purchase of
Assets

6

SECTION 2.3 Assignments

6

SECTION 2.4 Actions Pending Completion of Conveyance

6

SECTION 2.5 Indemnification

7

SECTION 2.6 Assignment of Rights and Indemnities

8

ARTICLE III CONSIDERATION AND PAYMENT

8

SECTION 3.1 Purchase Price; Substitution Value

8

SECTION 3.2 Payment of Purchase Price

8

ARTICLE IV REPRESENTATIONS AND WARRANTIES

8

SECTION 4.1 Seller’s Representations and Warranties

8

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach

11

ARTICLE V COVENANTS OF THE SELLER

12

SECTION 5.1 Covenants of the Seller

12

ARTICLE VI MISCELLANEOUS PROVISIONS

13

SECTION 6.1 Amendments, Etc.

13

SECTION 6.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

13

SECTION 6.3 Notices

14

SECTION 6.4 Severability of Provisions

15

SECTION 6.5 Further Assurances

15

SECTION 6.6 No Waiver; Cumulative Remedies

15

SECTION 6.7 Counterparts

15

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 6.8 Non-Petition

15

SECTION 6.9 Transfer of Seller’s Interest

15

SECTION 6.10 Binding Effect; Third-Party Beneficiaries and Assignability

16

SECTION 6.11 Merger and Integration

16

SECTION 6.12 Headings

16

 

ii

--------------------------------------------------------------------------------



 

This LOAN SALE AGREEMENT, dated as of May 28, 2019 (as amended, supplemented or
otherwise modified and in effect from time to time, this “Agreement”), between
OWL ROCK CAPITAL CORPORATION, a Maryland corporation, as seller (in such
capacity, the “Seller”) and OWL ROCK CLO I, LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, as
purchaser (in such capacity, the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse, and the Purchaser may, from time to
time on each Conveyance Date, purchase or accept a contribution of all right,
title and interest of the Seller (whether now owned or hereafter acquired or
arising, and wherever located) in and to the Loan Assets (as defined below)
mutually agreed by the Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets (as defined below) under each assignment agreement and
this Agreement is a “true sale” or a “true contribution” for all purposes, such
that, upon payment of the purchase price therefor or the making of a
contribution, the Transferred Assets will constitute property of the Purchaser
from and after the applicable transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions.   As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Indenture and Security Agreement, dated
as of May 28, 2019 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Indenture”), by and among the Purchaser, as Issuer, Owl
Rock CLO I, LLC, as Co-Issuer, and State Street Bank and Trust Company, as
collateral trustee (in such capacity, the “Trustee”).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

 

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice or Notice of Substitution.

 

“Excluded Amounts” means, with respect to the Loan Assets, (i) any amount that
is attributable to the reimbursement of payment by or on behalf of the Seller of
any taxes, fee or

 

1

--------------------------------------------------------------------------------



 

other charge imposed by any governmental authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the obligor and the
secured party pursuant to escrow arrangements under the related underlying
instruments, (iv) to the extent paid using amounts other than proceeds of the
Loan Assets and proceeds of Loans, as applicable, any amount paid in respect of
reimbursement for expenses owed in respect of any Loan Asset pursuant to the
related underlying instrument or (v) any amount paid to the Purchaser in error.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each commercial loan identified on any Purchase Notice.

 

“Optional Seller Purchase” has the meaning set forth in Section 2.2(a).

 

“Optional Seller Purchase Price” has the meaning set forth in Section 3.1 (c).

 

“Proceeds” has the meaning set forth in Section 4.1(n).

 

“Purchase Notice” has the meaning set forth in Section 2.1(a).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Property” means, any property or other assets designated and pledged or
mortgaged as collateral to secure repayment of such Loan Asset, including,
without limitation, mortgaged property and/or a pledge of the stock, membership
or other ownership interests in the related obligor or its subsidiaries and all
proceeds from any sale or other disposition of such property or other assets.

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Substitute Loan Asset” has the meaning set forth in Section 2.2(a).

 

“Substitution” has the meaning set forth in Section 2.2(a).

 

“Substitution Value” has the meaning set forth in Section 3.1(b).

 

2

--------------------------------------------------------------------------------



 

“Transferred Asset” means each asset, including any Loan Asset and Substitute
Loan Asset, Conveyed by the Seller to the Purchaser hereunder, including with
respect to each such asset, all Related Property; provided that the foregoing
will exclude the Retained Interest and the Excluded Amounts.

 

SECTION 1.2 Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles. 
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

 

SECTION 1.3 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

SECTION 1.4 Interpretation.  In this Agreement, unless a contrary intention
appears:

 

(i)            reference to any Person includes such Person’s successors and
assigns;

 

(ii)           reference to any gender includes each other gender;

 

(iii)          reference to day or days without further qualification means
calendar days;

 

(iv)          unless otherwise stated, reference to any time means New York
time;

 

(v)           references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vi)          reference to any agreement, document or instrument means such
agreement, document or instrument as amended, modified, supplemented, replaced,
restated, waived or extended and in effect from time to time in accordance with
the terms thereof and reference to any promissory note includes any promissory
note that is an extension or renewal thereof or a substitute or replacement
therefor;

 

(vii)         reference to any requirement of law means such requirement of law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any section or other provision of any requirement of
law means that provision of such requirement of law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision; and

 

(viii)        references to “including” mean “including, without limitation”.

 

3

--------------------------------------------------------------------------------



 

SECTION 1.5 References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)           In the event the Purchaser agrees (in accordance with and subject
to the requirements of the Indenture) from time to time to acquire one or more
Loan Assets and Related Property from the Seller and the Seller agrees to Convey
such Loan Assets and Related Property to the Purchaser, the Purchaser shall
deliver written notice thereof to the Trustee substantially in the form set
forth in Schedule B hereto (each, a “Purchase Notice”), designating the
Conveyance Date and attaching a supplement to Schedule A identifying the Loan
Assets proposed to be Conveyed and the Purchase Price with respect to such
Conveyance.  On the terms and subject to the conditions set forth in this
Agreement and the Indenture, the Seller shall Convey to the Purchaser without
recourse, and the Purchaser shall accept such Conveyance, on the applicable
Conveyance Date, all of the Seller’s right, title and interest (whether now
owned or hereafter acquired or arising, and wherever located) in and to each
Loan Asset then reported by the Seller on the Schedule A attached to the related
Purchase Notice and the Related Property, together with all proceeds of the
foregoing.  For the avoidance of doubt, Schedule A, when delivered in accordance
with the terms hereof, shall automatically be deemed to update any previously
delivered Schedule A without the need for action or consent on the part of any
Person.  Without the need for a Purchase Notice, on the date hereof, the
Purchaser agrees to acquire the the Loan Assets set forth on Schedule A and the
Related Property from the Seller and the Seller agrees to Convey such Loan
Assets and Related Property to the Purchaser for the applicable Purchase Prices
set forth on Schedule A.

 

(b)           It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser providing Purchaser with the
full risks and benefits of ownership of the Transferred Assets. Further, it is
not the intention of the Seller and the Purchaser that any Conveyance be deemed
a grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller.  However, in the
event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then (i) this Agreement also shall be deemed to be, and hereby
is, a security agreement within the meaning of the UCC and other applicable law
and (ii) the Conveyances by the Seller provided for in this Agreement shall be
deemed to be, and the Seller hereby grants to the Purchaser, a first priority
security interest (subject only to Permitted Liens) in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing to
secure an obligation of the Seller to pay over and transfer to the Purchaser any
and all distributions received by the Seller (other than Excluded Amounts) in
relation to the Transferred Assets from time to

 

4

--------------------------------------------------------------------------------



 

time, whether in cash or in kind, so that the Purchaser will receive all
distributions under, proceeds of and benefits of ownership of the Transferred
Assets and to secure all other obligations of the Seller hereunder.  If the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, the Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the Purchaser and its assignees hereunder and under
the underlying instruments, all the rights and remedies of a secured party under
any applicable UCC.

 

(c)           The Seller and the Purchaser shall, to the extent consistent with
this Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a first priority perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Seller represents and warrants that the Transferred Assets are
being transferred with the intention of removing them from the Seller’s estate
pursuant to Section 541 of the Bankruptcy Code.  The Purchaser assumes all risk
relating to nonpayment or failure by the obligors to make any distributions owed
by them under the Transferred Assets.  Except with respect to the
representations, warranties and covenants expressly stated in this Agreement,
the Seller assigns each Transferred Asset “as is,” and makes no covenants,
representations or warranties regarding the Transferred Assets.

 

(d)           In connection with this Agreement, the Seller agrees to file (or
cause to be filed) on or prior to the Closing Date, at its own expense, a
financing statement or statements with respect to the Transferred Assets
Conveyed by the Seller hereunder from time to time meeting the requirements of
applicable state law in the jurisdiction of the Seller’s organization to perfect
and protect the interests of the Purchaser created hereby under the UCC against
all creditors of, and purchasers from, the Seller, and to deliver a file-stamped
copy of such financing statements or other evidence of such filings to the
Purchaser as soon as reasonably practicable after its receipt thereof and to
keep such financing statements effective at all times during the term of this
Agreement.

 

(e)           The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser may request, in order to
perfect or protect the interest of the Purchaser in the Transferred Assets
Conveyed hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder.  Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably necessary or as requested by the Purchaser and
mark its records noting the Conveyance to the Purchaser of the Transferred
Assets.  The Seller hereby authorizes the Purchaser to file and, to the fullest
extent permitted by applicable law the Purchaser shall be permitted to sign (if
necessary) and file, initial financing statements, continuation statements and
amendments thereto and assignments thereof without further acts of the Seller;
provided that the description of collateral contained in such financing
statements shall be limited to only Transferred Assets.  Carbon, photographic or
other reproduction of this Agreement or any financing statement shall be
sufficient as a financing statement.

 

5

--------------------------------------------------------------------------------



 

(f)            Each of the Seller and the Purchaser agree that prior to the time
of Conveyance of any Loan Assets hereunder, the Purchaser has no rights to or
claim of benefit from any Loan Asset (or any interest therein) owned by the
Seller.

 

(g)           The Transferred Assets acquired, transferred to and assumed by the
Purchaser from the Seller shall include the Seller’s entitlement to any surplus
or responsibility for any deficiency that, in either case, arises under, out of,
in connection with, or as a result of, the foreclosure upon or acceleration of
any such Transferred Assets (other than Excluded Amounts).

 

SECTION 2.2 Optional Substitution of Loan Assets; Optional Seller Purchase of
Assets.

 

(a)           The Seller may, from time to time in its sole discretion and with
the agreement of the Purchaser, substitute for any Collateral Obligation (each,
a “Substitution” and such new Collateral Obligation, a “Substitute Loan Asset”)
in accordance with and subject to the requirements of the Indenture, including
Section 12.3 thereof.

 

(b)           The Seller may, from time to time in its sole discretion and with
the agreement of the Purchaser, purchase from the Purchaser any Collateral
Obligation or Equity Security in accordance with and subject to the requirements
of the Indenture, including Section 12.3 thereof, in which case, the purchase
price for such Collateral Obligation or Equity Security shall be a dollar amount
equal to the Fair Market Value (or such other price permitted or required under
the Indenture) and, if such asset is a Loan Asset, the Seller shall update
Schedule A to remove such asset effective as of the date such asset is conveyed
to the Seller.

 

SECTION 2.3 Assignments.  The Seller and the Purchaser acknowledge and agree
that, solely for administrative convenience, any transfer document or assignment
agreement required to be executed and delivered in connection with the transfer
of a Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or any Affiliate or third party
from whom the Seller or the applicable Affiliate may purchase Transferred
Assets) is assigning such Transferred Asset directly to the Purchaser or
(ii) the Purchaser is acquiring such Transferred Asset at the closing of such
Transferred Asset.

 

SECTION 2.4 Actions Pending Completion of Conveyance.

 

(a)           Pending the receipt of any required consents to, and the
effectiveness of, the sale of any Loan Assets from the Seller to the Purchaser
on the date hereof in accordance with the applicable underlying instrument, the
Seller hereby sells to the Purchaser a 100% participation in such Loan Asset and
its related right, title and interest (each, a “Participation”). The
Participations will not include any rights that are not permitted to be
participated pursuant to the terms of the underlying instruments. Such sale of
the Participations shall be without recourse to the Seller (including with
regard to collectability), and shall constitute an absolute sale of each such
Participation. Each of the Participations has the following characteristics:

 

(i)            the Participation represents an undivided participating interest
in 100% of the underlying Loan Asset and its proceeds (including the Proceeds);

 

 

6

--------------------------------------------------------------------------------



 

(ii)           the Seller does not provide any guaranty of payments to the
holder of the Participation or other form of recourse (except as otherwise
expressly provided in the representations and warranties set forth in
Article IV) or credit support;

 

(iii)          the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Proceeds) and will last for the
same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest of the related Loan Asset from the Seller to the
Purchaser; and

 

(iv)          the Seller holds title in such participated Loan Assets for the
benefit of the Purchaser and shall exercise the same care in the administration
of the participated Loan Assets as it would exercise for loans held for its own
account.

 

(b)           Each party hereto shall use commercially reasonable efforts to, as
soon as reasonably practicable after the Conveyance Date cause the Purchaser to
become a lender under the underlying instrument with respect to the Seller’s
interest in each Transferred Asset and take such action as shall be mutually
agreeable in connection therewith and in accordance with the terms and
conditions of the underlying instrument and consistent with the terms of this
Agreement.

 

(c)           Pending completion of the assignment of the Seller’s interest in
each Transferred Asset in accordance with the applicable underlying instruments,
the Seller shall comply with any written instructions provided to the Seller by
or on behalf of the Purchaser with respect to voting rights to be exercised by
holders of such Transferred Assets and shall refrain from taking any action with
respect to the participated Loan Assets other than as instructed by the
Purchaser, other than with respect to any voting rights that are not permitted
to be participated pursuant to the terms of the applicable underlying instrument
(and such restrictions, requirements or prohibitions are hereby incorporated by
reference as if set forth herein).

 

SECTION 2.5 Indemnification.

 

(a)           The Seller hereby agrees to indemnify the Purchaser and its
successors, transferees, and assigns (including each Secured Party) or any of
such Person’s respective shareholders, officers, employees, agents or Affiliates
(each of the foregoing Persons being individually called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, any and all costs,
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of- pocket fees, charges and disbursements of any
outside counsel for any Indemnitee) (all of the foregoing being collectively
called “Indemnified Amounts”) incurred by any Indemnified Party or awarded
against any Indemnified Party in favor of any Person (including the Seller)
other than such Indemnified Party arising out of any the fraud, bad faith or
willful misconduct on the part of the Seller with respect to this Agreement;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Indemnified Amounts (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the fraud, bad faith or willful misconduct of such Indemnified Party or (ii) the
uncollectability of any Loan Asset due to an Obligor’s failure to pay any
amounts due under the applicable loan agreement in accordance with its terms.

 

7

--------------------------------------------------------------------------------



 

(b)           If the Seller has made any payment pursuant to this Section 2.5
and the recipient thereof later collects any payments from others (including
insurance companies) in respect of such amounts or is found in a final and
nonappealable judgment by a court of competent jurisdiction not to be entitled
to such indemnification, then the recipient agrees that it shall promptly repay
to the Seller such amounts collected.

 

SECTION 2.6 Assignment of Rights and Indemnities.  The Seller acknowledges that,
pursuant to the Indenture, the Purchaser shall assign all of its right, title
and interest in, to and under this Agreement, including its rights of indemnity
granted hereunder, to the Trustee, for the benefit of the Secured Parties. Upon
such assignment, (a) the Trustee, for the benefit of the Secured Parties, shall
have all rights of the Purchaser hereunder and may in turn assign such rights,
and (b) the obligations of the Seller under Section 2.5 and Section 2.6 shall
inure to the Trustee, for the benefit of the Secured Parties. The Seller agrees
that, upon such assignment, the Trustee, for the benefit of the Secured Parties,
may enforce directly, without joinder of the Purchaser, the indemnities set
forth in Section 2.5 and Section 2.6.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT

 

SECTION 3.1 Purchase Price; Substitution Value.

 

(a)           The purchase price (the “Purchase Price”) for each Loan Asset
Conveyed by the Seller to the Purchaser on each Conveyance Date shall be a
dollar amount equal to the fair market value (as agreed by the Seller and the
Purchaser at the time of such Conveyance) of such Loan Asset Conveyed as of such
date.

 

(b)           The substitution value (the “Substitution Value”) for each
Substitute Loan Asset Conveyed from the Seller to the Purchaser on each
Conveyance Date shall be a dollar amount equal to the Fair Market Value (or such
greater price as may be required under the Indenture).

 

SECTION 3.2 Payment of Purchase Price.

 

(a)           The Purchase Price, along with any fees from origination of the
applicable Loan Asset, for the Transferred Assets Conveyed from the Seller to
the Purchaser shall be paid on the related Conveyance Date (i) by payment in
cash in immediately available funds and/or (ii) to the extent not paid in cash,
as a capital contribution by the Seller to the Purchaser in respect of the
preferred shares of the Purchaser held by the Seller (a “Contribution”).  The
applicable Purchase Notice shall specify the portions of the Purchase Price to
be paid in cash and as a contribution.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties.  The Seller represents and
warrants to the Purchaser as of the Closing Date and as of each Conveyance Date:

 

8

--------------------------------------------------------------------------------



 

(a)           Existence, Qualification and Power.  The Seller (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Agreement and to carry out the
transactions contemplated thereby and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a material adverse effect on the Purchaser.

 

(b)           Authorization; No Contravention.  The execution, delivery and
performance of the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not (a) violate (1) any provision of any law
or any governmental rule or regulation applicable to it, (2) any of its
organizational documents or (3) any order, judgment or decree of any court or
other agency of government binding on it or its properties (except where the
violation could not reasonably be expected to have a material adverse effect on
the Purchaser); (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any of its contractual
obligation (except where the violation could not reasonably be expected to have
a material adverse effect on the Purchaser); (c) result in or require the
creation or imposition of any Lien upon any of its properties or assets (other
than the Lien created under the Indenture in favor of Trustee for the benefit of
the Secured Parties); or (d) require any approval of its stockholders, members
or partners or any approval or consent of any other Person.

 

(c)           Governmental Authorization; Other Consents.  The execution,
delivery and performance by the Seller and the consummation of the transactions
contemplated by this Agreement do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
governmental authority, except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Trustee for filing and/or
recordation, as of the Closing Date.

 

(d)           No Adverse Proceeding; Title.  There is no litigation, adverse
proceeding or investigation pending or threatened against the Seller, before any
governmental authority (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the Purchaser.  The
Seller is not (a) in violation of any applicable laws that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
the Purchaser or (b) subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
the Purchaser.

 

(e)           Good and Marketable Title.  The Seller owns and has good and
marketable title to the Transferred Assets Conveyed to the Purchaser on the
applicable Conveyance Date, which Transferred Assets were originated without any
fraud or misrepresentation by the Seller or, to the best of the Seller’s
knowledge, on the part of the applicable Obligor, and free and clear of any lien
(other than the liens in favor of the Trustee for the benefit of the Secured
Parties pursuant to the Indenture and inchoate liens arising by operation of
law, Permitted Liens or any lien that

 

9

--------------------------------------------------------------------------------



 

will be released prior to or contemporaneously with the applicable Conveyance)
and there are no financing statements naming the Seller as debtor and covering
the Transferred Assets other than any financing statements in favor of the
Trustee for the benefit of the Secured Parties pursuant to the Indenture,
Permitted Liens or any lien that will be released prior to or contemporaneously
with the applicable Conveyance.

 

(f)            Backup Security Interest.  In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then:

 

(i)            this Agreement creates a valid and continuing lien and security
interest on the Seller’s right, title and interest in and to the Transferred
Assets in favor of the Purchaser and the Trustee, as assignee, for the benefit
of the Secured Parties, which security interest is validly perfected under
Article 9 of the UCC (to the extent such security interest may be perfected by
filing a UCC financing statement under such article), and is enforceable as such
against creditors of and purchasers from the Seller;

 

(ii)           the Transferred Assets are comprised of interests in instruments,
security entitlements, general intangibles, accounts, certificated securities,
uncertificated securities, securities accounts, deposit accounts, supporting
obligations, insurance,  investment property and proceeds (each as defined in
the UCC) and such other categories of collateral under the UCC as to which the
Seller has complied with its obligations as set forth herein;

 

(iii)          the Seller has received all consents and approvals required by
the terms of any Loan Asset to the sale and granting of a security interest in
the Loan Assets hereunder to the Purchaser and the Trustee, as assignee on
behalf of the Secured Parties; the Seller has taken all necessary steps to file
or authorize the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in that portion of the Transferred Assets in which
a security interest may be perfected by filing pursuant to Article 9 of the UCC
as in effect in Maryland;

 

(iv)          none of the underlying promissory notes that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser and the Trustee, as assignee on behalf of the Secured Parties;

 

(v)           with respect to a Transferred Asset that constitutes a
“certificated security,” such certificated security has been delivered to the
Trustee, or will be delivered to the Trustee, and, if in registered form, has
been specially Indorsed to the Trustee or in blank by an effective Indorsement
or has been registered in the name of the Trustee upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Trustee to

 

10

--------------------------------------------------------------------------------



 

become the registered owner of such uncertificated security and (B) causing such
registration to remain effective.

 

(g)                                  Fair Consideration; No Avoidance for Loan
Asset Payments.  With respect to each Transferred Asset sold or contributed
hereunder, the Seller sold or contributed such Transferred Asset to the
Purchaser in exchange for payment, made in accordance with the provisions of
this Agreement, in an amount which constitutes fair consideration and reasonably
equivalent value.  Each such Conveyance referred to in the preceding sentence
shall not have been made for or on account of an antecedent debt owed by the
Seller to the Purchaser and, accordingly, no such sale is or may be voidable or
subject to avoidance under the Bankruptcy Code and the rules and regulations
thereunder.

 

(h)                                 Adequate Capitalization; No Insolvency.  As
of such date it is, and after giving effect to any Conveyance it will be,
solvent and it is not entering into this Agreement or consummating any
transaction contemplated hereby with any intent to hinder, delay or defraud any
of its creditors.

 

(i)                                     True Sale or True Contribution.  Each
Transferred Asset sold or contributed hereunder shall have been sold or
contributed by the Seller to the Purchaser in a “true sale” or a “true
contribution.”

 

(j)                                    Notice to Agents and Obligors.  The
Seller will direct any agent, administrative agent or obligor for any Loan Asset
included in the Transferred Assets to remit all payments and collections with
respect to such Loan Asset directly to the  relevant Collection Account.

 

(k)                                 Proceeds.  The Seller acknowledges that all
Collections received by it or its Affiliates with respect to the Transferred
Assets (other than Excluded Amounts) (the “Proceeds”) Conveyed to the Purchaser
are held and shall be held in trust for the benefit of the Purchaser and its
assignees until deposited into the Interest Collection Subaccount or the
Principal Collection Subaccount.  The Seller shall promptly remit to the
Purchaser or the Purchaser’s designee any payment or any other sums relating to,
or otherwise payable on account of, the Transferred Assets (other than Excluded
Amounts) that the Seller receives after the applicable Conveyance Date.

 

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach.  On the Closing Date and on each Conveyance Date, the Seller,
by accepting the proceeds of the related Conveyance, shall be deemed to have
certified that all representations and warranties described in Section 4.1 are
true and correct in all material respects on and as of such day as though made
on and as of such day (or if specifically referring to an earlier date, as of
such earlier date).  The representations and warranties set forth in Section 4.1
shall survive (i) the Conveyance of the Transferred Assets to the Purchaser,
(ii) the termination of the rights and obligations of the Purchaser and the
Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Indenture.  Upon discovery by an
Responsible Officer of the Purchaser or the Seller of a breach of any of the
foregoing representations and warranties in any material respect, the party
discovering such breach shall give prompt written notice to the other and to the
Trustee.

 

11

--------------------------------------------------------------------------------



 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller.  The Seller hereby covenants and agrees
with the Purchaser that, from the date hereof until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

 

(a)                                 Deposit of Collections.  The Seller shall
transfer, or cause to be transferred, all Collections (if any) it receives in
respect of the Loan Assets (other than Excluded Amounts) to the Trustee promptly
following the date such Collections are received by the Seller.

 

(b)                                 Books and Records.  The Seller shall
maintain proper books of record and account of the transactions contemplated
hereby, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions contemplated
hereunder.

 

(c)                                  Accounting of Purchases.  Other than for
consolidated accounting purposes, the Seller will not account for or treat the
transactions contemplated hereby in any manner other than as a sale or
contribution of the Transferred Assets by the Seller to the Purchaser; provided
that solely for federal income tax reporting purposes, the Purchaser is treated
as a “disregarded entity” and, therefore, the Conveyance of Transferred Assets
by the Seller to the Purchaser hereunder will not be recognized.

 

(d)                                 Liens.  The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights in
the Transferred Assets (other than the liens in favor of the Trustee for the
benefit of the Secured Parties pursuant to the Indenture, Permitted Liens and
any lien that will be released prior to or contemporaneously with the applicable
Conveyance).  For the avoidance of doubt, this Section 5.1(d) shall not apply to
any property retained by the Seller and not Conveyed or purported to be Conveyed
hereunder.

 

(e)                                  Change of Name.  Etc.  The Seller shall not
change its name, or name under which it does business, in any manner that would
make any financing statement or continuation statement filed by the Seller or
Purchaser pursuant hereto (or by the Trustee on behalf of the Seller or
Purchaser) or change its jurisdiction of organization, unless the Seller shall
have given the Purchaser at least 30 days prior written notice thereof, and
shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements and, in the case of a change in
jurisdiction, new financing statements.  The Seller shall do or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, its material rights and its material privileges, obligations,
licenses and franchises for so long as any Participations remain outstanding
pursuant to Section 2.4.

 

(f)                                   Sale Characterization.  The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for consolidated accounting purposes) in any manner
other than as a true sale, contribution or absolute assignment of the title to
and sole record and beneficial ownership interest of the Transferred Assets
Conveyed or purported to be Conveyed hereunder; provided that the Seller may
consolidate the Purchaser and/or

 

12

--------------------------------------------------------------------------------



 

its properties and other assets for accounting purposes in accordance with GAAP
if any consolidated financial statements of the Seller contain footnotes that
the Transferred Assets have been sold or contributed to the Purchaser.

 

(g)                                  Expenses.  The Seller shall pay its
operating expenses and liabilities from its own assets.

 

(h)                                 Commingling.  The Seller shall not, and
shall not permit any of its Affiliates to, deposit or permit the deposit of any
funds that do not constitute Collections of any Loan Asset into the Interest
Collection Subaccount or the Principal Collection Subaccount.

 

(i)                                     SPE Covenant.  The Seller shall not take
any action that would cause a violation of Section 7.4 of the Indenture by the
Purchaser.  The Purchaser shall not violate Section 7.4 of the Indenture.

 

ARTICLE VI
MISCELLANEOUS PROVISIONS

 

SECTION 6.1 Amendments, Etc..  This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and permitted under the Indenture.  Any reconveyance executed in
accordance with the provisions hereof shall not be considered an amendment or
modification to this Agreement.

 

SECTION 6.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF, IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY AND TO THE FULLEST EXTENT IT IS LEGALLY
PERMITTED TO DO SO (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN

 

13

--------------------------------------------------------------------------------



 

ACCORDANCE WITH SECTION 6.3 AND (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

 

(c)                                  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT OR THE PURCHASER/SELLER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 6.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 6.3 Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
electronic communication) and shall be personally delivered or sent by certified
or registered mail (return receipt requested), by overnight delivery service
(with all charges paid), by electronic mail (“e-mail”) or by hand delivery, to
the intended party at the address of such party set forth below:

 

(a)                                 in the case of the Purchaser, as provided
under the Indenture;

 

(b)                                 in the case of the Seller:

 

OWL ROCK CAPITAL CORPORATION

399 Park Avenue, Floor 38

New York, NY 10022

Attention: Alan Kirshenbaum

E-mail Address: alan@owlrock.com with a copy to legal@owlrock.com

 

14

--------------------------------------------------------------------------------



 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

SECTION 6.4 Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 6.5 Further Assurances.  The Purchaser and the Seller each agree that at
any time and from time to time, at its expense and upon reasonable request of
the Trustee, it shall promptly execute and deliver all further instruments and
documents, and take all reasonable further action, that is necessary or
desirable to perfect and protect the Conveyances and security interests granted
or purported to be granted by this Agreement or to enable the Trustee or any of
the Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Transferred Assets.

 

SECTION 6.6 No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Trustee, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

 

SECTION 6.7 Counterparts.  This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 6.8 Non-Petition.  The Seller covenants and agrees that, prior to the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations which are unknown, unmatured and
for which no claim has been made), no party hereto shall institute against, or
join any other Person in instituting against, the Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under any federal, state or foreign bankruptcy or similar
law.

 

SECTION 6.9 Transfer of Seller’s Interest.  With respect to each transfer of a
Transferred Asset on any Conveyance Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant underlying instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable underlying
instruments, relinquish its rights and be released from its obligations, as to
each

 

15

--------------------------------------------------------------------------------



 

Transferred Asset.  The obligors or agents on the Transferred Asset were or will
be notified of the transfer of the Transferred Asset to the Purchaser to the
extent required under the applicable underlying instruments.  The Trustee will
have possession of the related underlying instrument (including the underlying
promissory notes, if any).

 

SECTION 6.10 Binding Effect; Third-Party Beneficiaries and Assignability.  This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  The Trustee, for the
benefit of the Secured Parties, and the Trustee are each intended by the parties
hereto to be an express third-party beneficiary of this Agreement. 
Notwithstanding anything to the contrary contained herein, this Agreement may
not be assigned by the Purchaser or the Seller without the prior written consent
of the Trustee.

 

SECTION 6.11 Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

 

SECTION 6.12 Headings.  The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Loan Sale
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

OWL ROCK CAPITAL CORPORATION,

 

as Seller

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

OWL ROCK CLO I, LTD.,

 

as Purchaser

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to the Loan Sale Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

--------------------------------------------------------------------------------



 

ORCC Asset Purchase and Contribution May 28, 2019

 

Company

 

Facility

 

Purchased
Par

 

Purchase
Price (%)

 

 

 

Purchase Price
(total $)

 

Purchase Price
(cash)

 

Purchase Price
(contribution)

 

Material Handling

 

1st Lien (funded)

 

$

6,000,000

 

99.00

%

99.00

%

$

5,940,000

 

$

5,940,000

 

$

0

 

Aramsco Merger Sub, Inc.

 

1st Lien

 

$

12,000,000

 

97.50

%

97.50

%

$

11,700,000

 

$

11,700,000

 

$

0

 

Hayward Industries, Inc

 

2nd Lien

 

$

7,500,000

 

100.00

%

100.00

%

$

7,500,000

 

$

7,500,000

 

$

0

 

Powerschool

 

2nd Lien

 

$

10,000,000

 

98.50

%

98.50

%

$

9,850,000

 

$

3,045,983.00

 

$

6,804,017

 

Hearthside

 

1st Lien

 

$

7,500,000

 

98.69

%

98.69

%

$

7,401,750

 

$

0

 

$

7,401,750

 

Cord Blood Registry

 

1st Lien

 

$

7,500,000

 

99.00

%

99.00

%

$

7,425,000

 

$

0

 

$

7,425,000

 

Apptio, Inc.

 

1st Lien

 

$

15,000,000

 

98.00

%

98.00

%

$

14,700,000

 

$

0

 

$

14,700,000

 

IRI Holdings, Inc.

 

1st Lien

 

$

10,000,000

 

98.92

%

98.92

%

$

9,892,000

 

$

0

 

$

9,892,000

 

Bracket (1L)

 

1st Lien

 

$

15,000,000

 

99.50

%

99.50

%

$

14,925,000

 

$

0

 

$

14,925,000

 

2U, Inc.

 

1st Lien

 

$

17,500,000

 

98.50

%

98.50

%

$

17,237,500

 

$

0

 

$

17,237,500

 

Aucerna

 

1st Lien

 

$

17,500,000

 

98.75

%

98.75

%

$

17,281,250

 

$

0

 

$

17,281,250

 

ConnectWise

 

1st Lien

 

$

7,500,000

 

98.75

%

98.75

%

$

7,406,250

 

$

0

 

$

7,406,250

 

GLG

 

1st Lien

 

$

20,000,000

 

99.00

%

99.00

%

$

19,800,000

 

$

0

 

$

19,800,000

 

Hometown Food Company

 

1st Lien

 

$

15,000,000

 

98.00

%

98.00

%

$

14,700,000

 

$

0

 

$

14,700,000

 

Impark

 

1st Lien

 

$

22,500,000

 

98.75

%

98.75

%

$

22,218,750

 

$

0

 

$

22,218,750

 

RxSense

 

1st Lien

 

$

11,500,000

 

98.50

%

98.50

%

$

11,327,500

 

$

0

 

$

11,327,500

 

STS

 

1st Lien

 

$

12,500,000

 

98.50

%

98.50

%

$

12,312,500

 

$

0

 

$

12,312,500

 

European Wax Center

 

1st Lien

 

$

12,500,000

 

99.00

%

99.00

%

$

12,375,000

 

$

0

 

$

12,375,000

 

LucidHealth

 

1st Lien

 

$

7,500,000

 

98.00

%

98.00

%

$

7,350,000

 

$

0

 

$

7,350,000

 

Associations, Inc.

 

1st Lien

 

$

57,952

 

99.25

%

99.25

%

$

57,517

 

$

0

 

$

57,517

 

Zenith Energy

 

1st Lien

 

$

2,823,690

 

98.00

%

98.00

%

$

2,767,216

 

$

0

 

$

2,767,216

 

Material Handling Inc.

 

1st Lien (unfunded commitment)

 

$

9,500,000

 

99.00

%

$

(95,000

)

$

(95,000

)

$

(95,000

)

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

$

246,881,642

 

 

 

 

 

$

234,072,233

 

$

28,090,983

 

$

205,981,250

 

 

--------------------------------------------------------------------------------



 

Schedule B

 

FORM OF PURCHASE NOTICE

 

 

[Date]

 

To:

State Street Bank and Trust Company

 

as Trustee

 

1 Iron Street

 

Boston, Massachusetts 02210

 

Attention: Structured Trust and Analytics

 

 

Re:

Purchase Notice for Conveyance Date of [       ]  (the “Conveyance Date”)

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Loan
Sale Agreement, dated as of May 28, 2019 (together with all amendments, if any,
from time to time made thereto, the “Sale Agreement”), between Owl Rock CLO
I, Ltd., as purchaser (the “Purchaser”), and Owl Rock Capital Corporation, as
seller (the “Seller”).  Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the Sale
Agreement.

 

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $     ] [and] [as a Contribution in the amount of
$           ] on the above-referenced Conveyance Date pursuant to the terms and
conditions of the Sale Agreement the Loan Assets listed on Schedule A hereto,
together with all proceeds of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
Seller’s standing wiring instructions.

 

The Seller certifies that all conditions precedent described in Section 6.1 of
the Sale Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Trustee. 
Except to the extent, if any, that prior to the Conveyance Date the Purchaser
shall receive written notice to the contrary from the Seller, each matter
certified to herein shall be deemed once again to be certified by the Seller as
true and correct in all material respects at the Conveyance Date as if then
made.

 

--------------------------------------------------------------------------------



 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer as of the date first written above.

 

 

 

Very truly yours,

 

 

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted and Agreed

 

 

 

 

 

OWL ROCK CLO I, LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------